Exhibit 10.1 EXECUTION COPY U.S. $220,000,000 CREDIT AGREEMENT Dated as of October 29, 2007 Among OLIN CORPORATION and PCI CHEMICALS CANADA COMPANY/ SOCIÉTÉ PCI CHIMIE CANADA as Borrowers THE BANKS NAMED HEREIN as Banks CITIBANK, N.A. as Administrative Agent BANK OF AMERICA, N.A. as Syndication Agent WACHOVIA BANK, N.A. and THE NORTHERN TRUST COMPANY as Documentation Agents BANC OF AMERICA SECURITIES LLC as Joint Lead Arranger and CITIGROUP GLOBAL MARKETS INC. as Joint Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods 20 SECTION 1.03. Accounting Terms 20 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT SECTION 2.01. The Revolving Advances and Letters of Credit 20 SECTION 2.02. Making the Advances 22 SECTION 2.03. Fees 30 SECTION 2.04. Reduction, Increase and Extension of the Commitments / Substitution of Banks 30 SECTION 2.05. Repayment 33 SECTION 2.06. Interest 34 SECTION 2.07. Additional Interest on Eurodollar Rate Advances 35 SECTION 2.08. Interest Rate Determination 35 SECTION 2.09. Prepayments 36 SECTION 2.10. Increased Costs 37 SECTION 2.11. Payments and Computations 38 SECTION 2.12. Evidence of Indebtedness 40 SECTION 2.13. Sharing of Payments, Etc 41 SECTION 2.14. Taxes 42 SECTION 2.15. Interest Elections 43 SECTION 2.16. Drawings of Bankers’ Acceptances and BA Equivalent Notes 44 ARTICLE III CONDITIONS OF LENDING SECTION 3.01. Condition Precedent to Effectiveness of Sections 2.01 and 2.02 50 SECTION 3.02. Conditions Precedent to Each Borrowing Increasing the Aggregate Amount of Advances and each Letter of Credit Issuance 51 SECTION 3.03. Conditions Precedent to Each Bid Borrowing 52 SECTION 3.04. Determinations Under Section 3.01 53 ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01. Representations and Warranties of the Company 53 ARTICLE V COVENANTS OF THE COMPANY SECTION 5.01. Affirmative Covenants 55 SECTION 5.02. Negative Covenants 57 ARTICLE VI EVENTS OF DEFAULT SECTION 6.01. Events of Default 60 SECTION 6.02. Actions in Respect of the Letters of Credit upon Event of Default 62 ARTICLE VII GUARANTY SECTION 7.01. Guaranty 63 SECTION 7.02. Guaranty Absolute 63 SECTION 7.03. Waivers and Acknowledgments 64 SECTION 7.04. Subrogation 65 SECTION 7.05. Subordination 66 SECTION 7.06. Continuing Guaranty; Assignments. 67 ARTICLE VIII THE AGENT SECTION 8.01. Authorization and Action 67 SECTION 8.02. Agent’s Reliance, Etc 67 SECTION 8.03. Citibank and Affiliates 68 SECTION 8.04. Lender Credit Decision 68 SECTION 8.05. Indemnification 68 SECTION 8.06. Successor Agent 69 SECTION 8.07. Delegation of Duties 70 SECTION 8.08. Other Agents 70 ARTICLE IX ASSIGNMENTS AND PARTICIPATIONS SECTION 9.01. Binding Effect 70 SECTION 9.02. Assignments 70 SECTION 9.03. Participations 72 ARTICLE X MISCELLANEOUS SECTION 10.01. Amendments, Etc. 73 SECTION 10.02. Notices, Etc 73 SECTION 10.03. No Waiver; Remedies 74 SECTION 10.04. Costs, Expenses and Taxes 75 SECTION 10.05. Right of Set-off 75 SECTION 10.06. Indemnification by Company 76 SECTION 10.07. Governing Law 76 SECTION 10.08. Execution in Counterparts 76 SECTION 10.09. Special Prepayment Right 76 SECTION 10.10. Jurisdiction, Etc 77 SECTION 10.11. No Liability of the Issuing Banks 78 SECTION 10.12. Confidentiality 78 SECTION 10.13. Patriot Act 79 SECTION 10.14. Judgment 79 SECTION 10.15. Waiver of Jury Trial 80 Schedule I-List of Applicable Lending Offices Schedule 2.01(b)Letters of Credit Exhibit A-1-Revolving Promissory Note Exhibit A-2-Form of Bid Note Exhibit B-1-Notice of Revolving Borrowing Exhibit B-2-Notice of Bid Borrowing Exhibit C-Assignment and Acceptance Exhibit D-1-Opinion of Counsel to the Company Exhibit D-2-Opinion of Counsel to the Canadian Borrower Exhibit E-Assumption Agreement CREDIT AGREEMENT Dated as of October 29, 2007 OLIN CORPORATION, a Virginia corporation (the “Company”), PCI CHEMICALS CANADA COMPANY/ SOCIÉTÉ PCI CHIMIE CANADA, an unlimited company amalgamated under the laws of Nova Scoita (the “Canadian Borrower”), the banks (the “Banks”) and issuers of letters of credit (“Issuing Banks”) listed on the signature pages hereof and CITIBANK, N.A., as administrative agent (the “Agent”) for the Banks and Issuing Banks, hereby agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.Certain Defined Terms.As used in this Agreement, the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Acquisition” means any acquisition by the Company or any of its Subsidiaries of all or substantially all of the capital stock of, or all or a substantial part of the assets of, or of a business unit or division of, any Person. “Advance” means a Revolving Advance or a Bid Advance. “Affiliate” means, when used with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with such Person.The term “control” (including the terms “controlled by” or “under common control with”) means the possession directly or indirectly of the power, whether or not exercised, to direct or cause the direction of the management and policies of any Person, whether through ownership of voting securities or by contract or otherwise. “Agent’s Account” means the account of the Agent maintained by the Agent at Citibank at its office at 388 Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:Bank Loan Syndications and, in respect of the Sub-Agent, means the account of the Sub-Agent with Citibank at is office at 123 Front Street West, Suite 1000, Toronto, Ontario, Canada, Account No. 2070035009, Attention:CIG Western Hemisphere Agency. “Applicable Lending Office” means, with respect to each US Lender, such Lender’s Domestic Lending Office in the case of a Base Rate Advance and such Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance, and with respect to each Canadian Lender, such Lender’s Canadian Lending Office in the case of a Eurodollar Rate Advance, Base Rate Advance or a Canadian Prime Rate Advance and such Lender’s BA Lending Office in the case of a Drawing. “Applicable Margin” means, as of any date of determination, a rate per annum determined by reference to the Performance Level applicable on such date as set forth below: Performance Level Applicable Margin for Base Rate Advances and Canadian Prime Rate Advances Applicable Margin for Eurodollar Rate Advances, Bankers’ Acceptances and BA Equivalent Notes I 0.000% 0.450% II 0.000% 0.600% III 0.000% 0.700% IV 0.000% 0.800% V 0.000% 1.000% “Assignment and Acceptance” means an assignment and acceptance entered into by a Lender and an assignee, and accepted by the Agent, in substantially the form of Exhibit C hereto and otherwise in accordance with Article VIII. “Assumption Agreement” has the meaning specified in Section 2.04(c). “Available Amount” of any Letter of Credit means, at any time, the maximum amount available to be drawn under such Letter of Credit at such time (assuming compliance at such time with all conditions to drawing). “BA Advance” means (i) in the case of the BA Lenders, the acceptance of a Draft or the purchase of a Bankers’ Acceptance by a Canadian Lender for the account of the Canadian Borrower and (ii) in the case of the Non-BA Lenders, the making of BA Equivalent Notes by a Canadian Lender to the Canadian Borrower. “BA Equivalent Note” has the meaning specified in Section 2.16(a). “BA Lender” means any Canadian Lender that is a bank chartered under the
